Citation Nr: 0732554	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  04-38 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

REPRESENTATION

Veteran represented by:  Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel







INTRODUCTION

The veteran had active duty from September 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The Board previously remanded this matter in May 2007.


FINDING OF FACT

COPD was first diagnosed many years after service and is not 
otherwise related to active duty service, including asbestos 
exposure during service. 


CONCLUSION OF LAW

COPD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claim on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

A May 2003 letter RO provided the veteran with notice of the 
evidence necessary to substantiate the claim of service 
connection for asbestosis.  This letter explained VA's duty 
to assist the veteran with the development of his claim,  
informed the veteran what evidence VA would be responsible 
for obtaining and what evidence VA would assist the veteran 
in obtaining.  This letter also advised the veteran to submit 
any relevant medical records in his possession.  This notice 
complied with the timing requirements set forth in Pelegrini, 
as it was provided prior to the initial unfavorable rating 
decision.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable efforts to assist the veteran in the 
development of this claim.  The relevant available medical 
records have been obtained and associated with the claims 
file.  The evidence in this case includes service medical 
records and post-service private and VA medical records.  The 
veteran was afforded a VA examination in 2003.  An 
Independent Medical Expert Opinion (IME) was requested in 
2006, and the veteran was afforded another VA examination in 
June 2007.    

The veteran has not identified any outstanding evidence.  
Therefore, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal, and no 
further development is required to comply with the duty to 
assist the veteran.

II.  Analysis of Claim

The veteran asserts that COPD was caused by asbestos exposure 
during service.   

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110. 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  McGinty v. Brown, 4 Vet. 
App. 428, 432-33 (1993).  In 1988, VA issued a circular on 
asbestos-related diseases that provided guidelines for 
considering asbestos compensation claims.  See Department of 
Veterans Benefits, Veterans' Administration, DVB Circular 21-
88-8, Asbestos-Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular 
have since been included in VA Adjudication Procedure Manual, 
M21-1, part VI, para. 7.21 (October 3, 1997) (hereinafter 
"M21-1"). Also, an opinion by VA's Office of General Counsel 
discussed the development of asbestos claims. VAOPGCPREC 4-
00.  The Court has held that applicable criteria provide no 
presumption of service connection for asbestos exposure 
claims.  See Dyment v. West, 13 Vet. App. 141, 145 (1999) 
(holding that M21-1 does not create a presumption of exposure 
to asbestos solely from shipboard service).

The M21-1 guidelines provide that VA must determine whether 
military records demonstrate evidence of exposure to asbestos 
in service and whether there is pre-or post-service evidence 
of asbestos exposure.  Then, VA must determine the 
relationship between the claimed diseases and such asbestos 
exposure, keeping in mind latency and exposure information 
provided in M21-1, Part VI, Par. 7.21(b).  This information 
provides that the latency period varies from 10 to 45 years 
between first exposure and development of the disease.  The 
exposure to asbestos may be brief (as little as a month or 
two) or indirect (bystander disease).

VA recognizes that inhalation of asbestos fibers can produce 
fibrosis and tumors.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer and 
cancers of the gastrointestinal tract.  See Veterans Benefits 
Administration Manual M21-1, part VI, paragraph 7.21(a)(1).

The veteran had active duty service from September 1965 to 
June 1967.  The DD Form 214 indicates that the veteran's 
military occupational specialty (MOS) was ordnanceman.  

Personnel records reflect that the veteran was stationed 
aboard the USS McKean for several months in 1963 and 1964 and 
was aboard the USS Hubbard at various times between 1965 and 
1967.  

The veteran has provided information about his claimed 
asbestos exposures in several statements and in a VA asbestos 
exposure questionnaire.  In an asbestos exposure 
questionnaire received in November 2002, the veteran stated 
that he worked on ships in drydock.  In a June 2003 
statement, the veteran related that this work included 
tearing asbestos from overhangs in ships and disposing of it 
in large dumpsters.  The veteran also stated that he had 
trouble breathing and that his lungs would ache after 
exercise.   

Service medical records show a diagnosis of upper respiratory 
infection in November 1964 but are otherwise negative for any 
findings of a respiratory disorder.

In the claim received in November 2002, the veteran stated 
that he was diagnosed with asbestosis some time in the 
1970's.  However, there are no medical records in evidence of 
diagnosis or treatment for asbestosis. 

Private medical records show that the veteran was treated for 
bronchitis in 1999.  A March 1999 x-ray showed that the lungs 
were hyperinflated but otherwise clear.

A 2002 report of a chest x-ray noted normal findings 
regarding the heart, lungs, mediastinum and hilar structures.  
Findings showed that there was no active cardiopulmonary 
process.

The veteran had a VA examination in August 2003.  The 
examiner reviewed the claims file and interviewed the 
veteran.  The veteran reported an occasional productive 
cough.  He reported increasing dyspnea on exertion.  The 
veteran reported that he quit smoking seven years earlier 
after 30 years of smoking a half pack of cigarettes per day.  
The examiner noted that this was a total of 15 pack years of 
exposure.  The veteran reported that he noticed exertional 
symptoms when playing basketball.  The veteran reported that 
he did not use medical treatment for any sort of respiratory 
problems and had no episodes of pneumonia, bronchitis, or 
asthma that incapacitated him or required medical treatment.  
The VA examiner noted that the veteran had a normal chest x-
ray in July 2002.  The examiner noted that pulmonary function 
studies performed in August 2003 showed vital capacity 
reduced to 76 percent with a three percent improvement with 
albuterol and expiratory flow rate (FEV-1) reduced to 78 
percent with reduction of three percent after albuterol.

The VA examiner diagnosed mild obstructive pulmonary disease.  
The examiner opined that it was "as least as likely as not" 
that this degree of respiratory insufficiency was as a result 
of damage done by asbestos fibers resulting from his Navy 
exposure.  The examiner opined that the veteran's history of 
15 pack years of smoking was insufficient to explain the mild 
to moderate degree of respiratory dysfunction the veteran was 
experiencing.  

In December 2006, the Board requested an independent medical 
expert opinion (IME).   The Board requested that a specialist 
in pulmonary diseases review the claims folder and provide an 
opinion regarding whether the veteran's pulmonary disease is 
of the type caused by exposure to asbestos.  In January 2007, 
a response was received from a physician in the section on 
pulmonary, critical care, allergy and immunologic diseases at 
a private hospital.  The physician reviewed the claims file.  
She summarized the medical history in the claims file and 
provided the following response:
 
The patient has moderate obstructive lung disease.  
COPD can be caused by many things, including 
tobacco smoke, asbestos exposure and atopy.  The 
veteran has a history of all three.  A diagnosis of 
asbestosis requires: (1) exposure; (2) a chest x-
ray consistent with the exposure; (3) at least a 
10-year latency; (4) a PFT abnormality is 
confirmatory but not required.  The patient has 
satisfied items 1, 3 and 4, but I have insufficient 
information to comment on item 2.  X-ray 
abnormalities associated with asbestos exposure are 
frequently subtle and require the expertise of a 
specially trained reader (B-reader) that is 
certified to be able to both recognize and quantify 
asbestos related radiological changes.  Therefore a 
chest x-ray ready by a qualified 
B-reader or panel of B-readers is required.  

In June 2007, pursuant to the IME opinion, another VA 
examination was obtained.  The examiner interviewed the 
veteran.  The veteran reported that he was exposed to 
asbestos during service when he worked on ships in drydock 
and carried overhangs from ships to dumpsters.  He reported 
that his arms itched afterward. The veteran reported unusual 
and increasing dyspnea which he related to asbestos exposure.  
The veteran denied any exposure to tuberculosis, positive PPD 
or conversion.  He denied productive cough. He reported 
chronic low grade cough.  He denied hemoptysis and denied a 
history of asthma.  The veteran denied hospitalization or ER 
visits for pulmonary problems.  The veteran reported that he 
did not require home oxygen and was not on inhalers or 
pulmonary medications.   The veteran had not been told of any 
right ventricular hypertrophy, cor pulmonale or pulmonary 
hypertension.
 
The veteran underwent pulmonary function tests, x-rays and a 
CT scan.  Pulmonary function tests showed normal vital 
capacity.  Expiratory flow rates were reduced at lower lung 
volumes.  There was no response to inhaled medications.  The 
examiner noted that, although the veteran's total lung 
capacity was normal, residual volume and RV/TLC ratio were 
increased. 

Chest x-rays showed normal findings, with no radiographic 
evidence of asbestosis.  Findings of the chest CT scan 
included:  no radiographic changes to suggest asbestosis; 
mild emphysema and interstitial changes noted in the lung 
bases consistent with a "tree-in-bud" pattern and 
suggestive of possible infection. 
 The examiner indicated in the report that the CT findings 
were reviewed and discussed with a radiologist.  The examiner 
stated that no pathnogomic findings for asbestosis were seen.  

The examiner stated that the examination findings were 
consistent with mild chronic obstructive pulmonary disease.  
The examiner stated, "While small contribution of asbestos 
exposure to the veteran's present pulmonary condition cannot 
be completely excluded (diffusion capacity was mildly 
depressed, there is a 'smudge like' density on one CT image 
and some interstitial changes), it appears less likely than 
not (probability less than 50 percent) that asbestosis is the 
cause of the veteran's present pulmonary condition."  The 
examiner opined that tobacco use may be a more likely 
explanation for present findings on the veteran's pulmonary 
function test, chest x-ray and CT.  
 
The Board is presented with conflicting opinions regarding 
whether the veteran's current COPD is related to asbestos 
exposure during active duty service.  The credibility and 
weight to be attached to such opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  Greater weight may be placed 
on one medical professional's opinion over another, depending 
on factors such as reasoning employed by the medical 
professionals and whether or not, and the extent to which, 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Other 
factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).  The Board may not reject 
medical opinions based on its own medical judgment.  Obert v. 
Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 
Vet. App 171 (1991).  

In this case, the Board accords greater probative weight to 
the opinion of the VA physician who examined the veteran in 
June 2007.  The examination performed in June 2007 was more 
comprehensive and included a CT scan and x-ray testing.  The 
VA physician who provided that opinion also indicated that 
the veteran's CT scan results were reviewed and discussed 
with a radiologist to determine whether there was evidence of 
asbestosis.  In contrast, the 2003 VA examination did not 
include a CT scan.    

Based on the foregoing, the Board concludes that there is a 
preponderance of the evidence against the veteran's claim for 
service connection for COPD.  In reaching this determination, 
the Board has considered the applicability of the benefit of 
the doubt.  However, as the evidence is not in relative 
equipoise, the veteran may not be afforded the benefit of the 
doubt.  38 U.S.C.A. § 5107 (West 2002).
ORDER

Service connection for COPD is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


